Title: To James Madison from Daniel Carroll, 6 April 1791
From: Carroll, Daniel
To: Madison, James


My dear Sir,
George Town Apr. 6th. 1791
I have flatterd myself with hopes of receiving a line from you with information of the time you woud be at this place. On enquiry however I find it incertain whether you wou’d not turn yr. face to the East. Shou’d that not be the Case, I claim yr. promise of letting me know when I may expect to see you, & hope you will arrange matters so as not to be in a hurry to proceed when you get to this place. I refer you to the George Town paper for some intelligence respecting the Fœderal City. The Union of the George Town & Carrollsburgh interests, has given a Cast to this business more favourable than was expected even by its friends. It was a union I have most ardently wish’d for & promoted on public & personal considerations.
I inclose the articles of Agreement, sign’d by all the proprietors of Land within the propos’d limits of the City, so far as to compleat this important object with a Condemnation of a Small ps. of land the right of a person insane, & by an accommodation respecting the Lotts in Hamburgh & Carrollsburgh & a Condemnation of some Lotts in each of those places, as the proprietors cannot be come at.
It is propos’d that both these places shall be Subject to be lay’d out again. At the time the principal proprietors of the two interests agreed to a compromise, it was proposd & agreed too that the private property shou’d be subject to the same regulations respecting the buildings &ca as shou’d be thought proper for the public; this was in the hurry omitted to be inserted in the articles signd. We hope however to obtain it in the deeds.
I wish much to see you & am My dear Sr, allways & Sincerely yr. affte. friend & Servt.
Danl Carroll
Present my comps. to Mrs House & Mrs Triste, & assure them of my esteem & regard.
Send the inclosd note to Fenno.
